Citation Nr: 0105614	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  00-01 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for muscle spasms.

3.  Entitlement to service connection for abnormal sperm 
count.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to June 
1991.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1996 rating decision 
by the Seattle, Washington RO.  

The Board notes that by rating decision dated in June 1997, 
the RO granted service connection for alopecia areata, and 
assigned a noncompensable evaluation.  The veteran submitted 
a notice of disagreement in February 1998.  The RO issued a 
statement of the case in June 1998 and a supplemental 
statement of the case in December 1999; however, the issue of 
entitlement to a compensable rating for alopecia areata was 
not developed for appellate review inasmuch as, according to 
the records before the Board, the veteran did not file a 
substantive appeal.  See 38 C.F.R. §§ 20.202, 20.203, 20.302 
(2000).  Accordingly, that issue is not before the Board at 
this time.

By a November 1996 statement, the veteran raised the issue of 
entitlement to service connection for a skin rash.  Since 
this issue has not been developed for appellate review, it is 
referred to the RO for appropriate action.


REMAND

The veteran's active duty service included a tour of duty in 
Southwest Asia from August 28, 1990 to March 16, 1991.  When 
the veteran filed his claim of service connection for various 
disabilities in March 1995, he stated that his claimed 
abnormal sperm count, eye disability and muscle spasms were 
"possibly related to Desert Storm."  In an October 1996 
notice of disagreement, the veteran stated, "When I was in 
Saudi I took the anti-nerve and biological agent pills and 
injections.  I feel this may be the cause of the physical 
problems that I have."

The Board notes that there is no indication in either the 
rating decision or in the statements of the case that the law 
and regulations pertaining to Persian Gulf service were 
considered by the RO.  See 38 U.S.C.A. § 1117 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.2(i), 3.317 (2000).  The United 
States Court of Appeals for Veterans Claims (Court) has 
stated that there is no requirement that the veteran specify 
with precision statutory provisions or corresponding 
regulations under which he is seeking benefits.  The Court 
also stated that VA has a duty to distribute full information 
regarding all benefits and services to which the veteran may 
be entitled.  See Akles v. Derwinski, 1 Vet. App. 118 (1991).  
Moreover, the statement of the case must be complete enough 
to allow the veteran to present written and/or oral arguments 
before the Board and must contain a summary of the applicable 
laws and regulations, with appropriate citations, and a 
discussion of how such laws and regulations affect the 
determination.  38 C.F.R. § 19.29.  Accordingly, this case 
must be remanded to the RO for consideration of the claim 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 and for proper 
notification to the veteran of the same.

Additionally, the Board notes that the service medical 
records contained in the folder are incomplete.  In a 
December 1995 administrative decision, the RO stated that 
"[a]ll efforts to obtain the needed military information 
have been exhausted."  By letter dated that same month, the 
RO informed the veteran that attempts to obtain his service 
medical records were unsuccessful and advised the veteran to 
request these records himself.  Thereafter, in January 1997, 
the veteran submitted a copy of a letter that stated that his 
records had been transferred to the Army Personnel Records 
Center in St. Louis.  It does not appear as though the RO 
made an attempt to follow up on this information.  In light 
of the fact that it does not appear that the record contains 
all available service medical records, the Board believes 
that further development would be desirable.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should arrange for an 
exhaustive search for all the veteran's 
service medical records through official 
channels, including the National 
Personnel Records Center.  The efforts to 
obtain such records should be documented.  
If the RO is unable to obtain all 
relevant records, the veteran should be 
notified of the records VA is unable to 
obtain, the efforts taken by the 
Secretary to obtain those records and any 
further action to be taken by VA with 
respect to the claim.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

3.  Thereafter, the RO should review the 
veteran's claims, to include 
consideration of the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  
If any of the benefits sought by the 
veteran are denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case that 
includes adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND, and be given an 
opportunity to submit written or other 
argument in response thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




